Per Curiam.
Defendant Eugene Zazucki pled guilty and was convicted of assault with intent to commit robbery being armed, contrary to MCLA § 750.89 (Stat Ann 1962 Rev § 28.284).
On appeal, defendant contends that his plea of guilty was induced by promises of leniency, i.e., probation, emanating from his trial counsel and the trial judge. The appellee has filed a motion to affirm the conviction pursuant to GCR 1963, 817.5(3).
Our review of the plea transcript reveals that no prejudicial error was committed by the trial court and that the requirements of GCR 1963, 785.3(2) and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058) were satisfied. Defendant was adequately informed of the possible maximum sentence which he might receive upon conviction. The fact that a sentence of probation was mentioned by the trial court as statutorily permissible in this type of case does not, we think, in light of the entire plea transcript, render the guilty plea invalid. The question presented here on appeal is unsubstantial and requires no argument or formal submission.
The motion to affirm the defendant’s conviction is granted.